UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 27, 2007 CASCADE FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Charter) Washington 000-25286 91-1661954 State of other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification Number) 2828 Colby Avenue, Everett, WA98201 (Address of principal executive offices, including Zip Code) (425) 339-5500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]
